Judgment unanimously affirmed. Memorandum: Defendant contends that Penal Law § 240.20 (3) is unconstitutional and thus his conviction for disorderly conduct should be dismissed. Where, as here, defendant failed to raise the constitutional challenge to the statute in the trial court, the issue is not properly before this Court for appellate review (People v Ruz, 70 NY2d 942; Matter of McGee v Korman, 70 NY2d 225, 231; Melahn v Hearn, 60 NY2d 944, 945). By failing to object or take an exception to the charge as given, defendant failed to preserve for our review his claim that the court’s charge to the jury on disorderly conduct was erroneous and overbroad (CPL 470.05 [2]; see, People v Brooks, 163 AD2d 864). Were we to reach that issue in the interest of justice, we would find that claim to be without merit. Also without merit is defendant’s claim that the evidence was insufficient to establish that the incident occurred in "a public place”. (Appeal from Judgment of Wayne County Court, Strobridge, J. — Disorderly Conduct.) Present — Dillon, P. J., Callahan, Denman, Boomer and Lowery, JJ.